     Case 3:18-cv-00381-LAB-MDD Document 33 Filed 04/19/19 PageID.460 Page 1 of 4




 1 ROBERT S. BREWER, JR.
     United States Attorney
 2   DOUGLAS KEEHN
     Assistant U.S. Attorney
 3   Cal. State Bar No. 233686
     Office of the U.S. Attorney
 4   880 Front Street, Room 6293
     San Diego, CA 92101-8893
 5   (619) 546-7573
     douglas.keehn@usdoj.gov
 6 Attorneys for Defendant
 7
 8 LINDSEY    WAGNER
   Scott Wagner & Associates, P.A.
 9 3900  W Alameda Ave Suite 1200
   Burbank, CA 91505
   (213) 377-5200
10 lwagner@scottwagnerlaw.com
11 JENNIFER DUKE
   Pro Hac Vice
12 Melville Johnson, P.C.
   22 Seventh Street, NE
13 Atlanta, GA 30308
   (404) 724-0000
14 jduke@melvillejohnson.com
15 Attorneys for Plaintiff
16                             UNITED STATES DISTRICT COURT
17                           SOUTHERN DISTRICT OF CALIFORNIA
18
     RICHARD SWINTON,                            Case No.: 18CV381-LAB-MDD
19
                              Plaintiff,         JOINT STATEMENT OF
20          v.                                   UNDISPUTED FACTS
21 PATRICK M. SHANAHAN,
   Acting Secretary, Department of Defense,
22
                           Defendant.
23
24          Pursuant to the Court’s Civil Standing Order 4.e., the parties, having met and
25 conferred on April 19, 2019, hereby submit the following Joint Statement of Undisputed
26 Facts.
27
28
     Case 3:18-cv-00381-LAB-MDD Document 33 Filed 04/19/19 PageID.461 Page 2 of 4




1       No.   Fact                                                    Evid. Reference
         1    During the periods alleged, Plaintiff was a federal     Stipulated.
2
              employee of the United States Defense Contract
3             Management Agency (DCMA), in the position of
              Contract Price/Cost Analyst (CPCA).
4
         2    The CPCA position includes contract cost                DCMA Position
5             monitoring duties comprising approximately 20%          Description, MSJ 011-13.
              of major duties, and “other duties as assigned”
6
         3    Plaintiff was over forty years of age during the        Stipulated.
7             time period alleged.
8        4    On or about July 9, 2013, Plaintiff received            Perf. Counseling (Jul. 9,
              warnings regarding work policies he had violated,       2013), MSJ 018-20.
9             and instructions for improvement.
10       5    Plaintiff noted his disagreement with the July 9,       Perf. Counseling (Jul. 28,
              2013, Performance Counseling.                           2014), MSJ 028-29.
11       6    At the end of 2013, Plaintiff received a successful     Annual Perf. Rating (Dec.
12            performance rating, with DCMA noting specific           2013), MSJ 022-23.
              needs for improvement.
13       7    In 2014, DCMA reported that Plaintiff had failed        Perf. Counseling (Jul. 28,
14            to submit required pricing reports and missed           2014) MSJ 028-29.
              assignment deadlines.
15       8    In July of 2014, DCMA detailed Plaintiff’s critical     Perf. Counseling (Jul. 28,
16            performance areas as timely pricing support,            2014), MSJ 027-29.
              quality pricing support, communication, customer
17            care, cooperation/teamwork, and technical
18            competency/problem solving.
         9    In July of 2014, DCMA advised Plaintiff: “You are       Perf Counseling (Jul. 28,
19            not performing satisfactorily in your position at the   2014) MSJ-029.
20            GS-12 level. If your performance does not improve
              within the next 30 to 60 days, a Performance
21            Improvement Plan (PIP) may be necessary to assist
22            you in improving.”
         10   On or about November 13, 2014, Plaintiff received Notice of Proposed
23
              the referenced Notice of Proposed Reprimand.      Reprimand (Nov. 13,
24                                                              2014), MSJ 031-33.
         11   On or about November 13, 2014, Plaintiff Dr. Melden Letter (Nov.
25
              presented DCMA with the referenced letter from 6, 2014), MSJ 066.
26            psychiatrist Dr. Mark Melden advising that
              Plaintiff “be limited in the duties performed as
27
              originally assigned until the flare ups subside.”
28

                                                  2                                       18CV381
     Case 3:18-cv-00381-LAB-MDD Document 33 Filed 04/19/19 PageID.462 Page 3 of 4




1       No.   Fact                                                  Evid. Reference
        12    Dr. Mark Melden’s November 6, 2014, letter            Dr. Melden Letter (Nov.
2
              indicated that Plaintiff stated his symptoms and      6, 2014), MSJ 066.
3             increased stress were caused by new job duties he
              was assigned at work.
4
         13   On or about November 17, 2014, DCMA provided           Letter of
5             Plaintiff with the referenced Letter of Concern and    Concern/Request for
              Request for Medical Documents.                         Med. Doc. (Nov. 17,
6
                                                                     2014), MSJ 034-36.
7        14   Plaintiff accepted DCMA’s offer to consult Melden Letter (Dec. 16,
8             Occupational       Health     Medical     Consultant 2014), MSJ 067.
              Dr. Neal Presant on or about January 6, 2015.
9        15   On or about January 6, 2015, Dr. Presant informed Presant Letter (Jan. 6,
10            DCMA that “[i]n terms of accommodation, Mr. 2015), MSJ 068.
              Swinton does not appear to be disabled at present,”
11            and suggested giving Plaintiff work management
12            counseling and “not to give him more work than is
              generally required of his position.”
13       16   DCMA proceeded with the proposed Reprimand Decision to Reprimand
14            on or about December 18, 2014.                         (Dec. 18, 2014), MSJ
                                                                     037-39.
15       17   On or about December 18, 2014, DCMA placed Notif. of Unacceptable
16            Plaintiff on the referenced PIP and was advised Perf. and Issuance of PIP
              that if Plaintiff’s work performance did not (Dec. 18, 2014), MSJ
17            improve by the end of the PIP, he would be subject 040-41.
18            to reassignment, demotion or removal.
         18   The referenced PIP provided Plaintiff with Notif. of Unacceptable
19            instructions for returning to a fully successful level Perf. and Issuance of PIP
20            in the critical performance elements.                  (Dec. 18, 2014), MSJ
                                                                     042-46; Perf. Counseling
21                                                                   (Jul. 28, 2014), MSJ 027-
22                                                                   30; Removal Decision
                                                                     (Aug. 21, 2015), MSJ
23                                                                   049.
24       19   In January 2015, Plaintiff contacted the Equal EEO Counselor’s Report,
              Employment Opportunity Commission (EEOC) MSJ-002.
25            and claimed that his poor work performance was
26            the result of receiving cost monitoring
              assignments.
27
         20   During the PIP, Plaintiff’s supervisor met with Removal Decision (Aug.
28            Plaintiff every Wednesday to review Plaintiff’s 21, 2015), MSJ 052.
              progress and provide feedback.
                                                 3                                      18CV381
     Case 3:18-cv-00381-LAB-MDD Document 33 Filed 04/19/19 PageID.463 Page 4 of 4




 1      No.   Fact                                                  Evid. Reference
        21    Plaintiffs’ PIP was extended to April 10, 2015, to    Decl. of Danilo Yu (Oct.
 2
              account for periods of annual leave and allow the     21, 2015), MSJ 082-83.
 3            maximum time permitted to demonstrate
              improvement.
 4
         22   On or about April 10, 2015, DCMA started the          Removal Decision (Aug.
 5            administrative process of terminating Plaintiff’s     21, 2015), MSJ 052.
              civil service employment.
 6
         23   On or about May 27, 2015, Plaintiff filed his EEO
                                                        EEO Counselor’s Report,
 7            complaint.                                MSJ 006.
 8       24   On or about June 25, 2015, Mr. Yu issued Plaintiff
                                                        Notice of Proposed
              the referenced Notice of Proposed Removal.Removal (Jun. 25, 2015),
 9                                                      MSJ 047-48
10       25   On or about August 21, 2015, DCMA removed Stipulated.
              Plaintiff from federal service.
11
12 DATED:        April 19, 2019                   Respectfully submitted,
13
                                                  ROBERT S. BREWER, JR.
14                                                United States Attorney
                                                  s/ Douglas Keehn
15                                                DOUGLAS KEEHN
                                                  Attorneys for the United States
16
17                                                JENNIFER DUKE
                                                  s/ Jennifer Duke
18                                                Attorney for Plaintiff
19                                                Richard Swinton
20 Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
21 Procedures of the United States District Court for the Southern District of California, I
   certify that the content of this document is acceptable to counsel for the Plaintiff and that
22 I have obtained authorization from Jennifer Duke to affix her signature to this document.
23 DATED:        April 19, 2019                   s/ Douglas Keehn
24                                                DOUGLAS KEEHN
                                                  Attorney for the United States
25
26
27
28

                                                  4                                     18CV381
